                               UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
____________________________________
MISH INT’L MONETARY INC.,                 :
on behalf of itself and                   :
all others similarly situated,            :
                                          :     Case No. 20-cv-04577
        v.                                :
                                          :     The Honorable Gary Feinerman
VEGA CAPITAL LONDON, LTD.                 :
and JOHN DOES 1-100                       :
____________________________________x

                 CERTIFICATE OF SERVICE OF THE SUMMONS AND
                   COMPLAINT ON DEFENDANT VEGA CAPITAL
                                LONDON, LTD.

       I Marvin A. Miller, attorney for Plaintiff Mish International Monetary Inc., hereby certify

that on August 17, 2020, service of the summons and complaint on Defendant Vega Capital

London, Ltd. was completed via FedEx pursuant to Federal Rule of Civil Procedure 4, and Article

10(a) of the Hague Service Convention. A copy of the FedEx receipt and tracking notification are

attached.

Dated: August 18, 2020
                                              Respectfully submitted,

                                              s/Marvin A. Miller
                                              Marvin A. Miller
                                              Miller Law LLC
                                              115 S. LaSalle Street, Suite 2910
                                              Chicago, Illinois 60603
                                              312.332.3400
                                              mmiller@millerlawllc.com

                                              Christopher Lovell
                                              Lovell Stewart Halebian Jacobson LLP
                                              500 Fifth Avenue, Suite 2440
                                              New York, New York 10110
                                              212-608-1900
                                              clovell@lshllp.com
                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 18, 2020, a true and correct copy of the foregoing was

served on all counsel of record via the ECF document filing system for the United States District

Court for the Northern District of Illinois.

                                               By: /s/ Marvin A. Miller
                                               Marvin A. Miller
Track your package or shipment with FedEx Tracking   https://www.fedex.com/apps/fedextrack/?action=track&trackingnumber...




               Shipment Facts




               Travel History




2 of 3                                                                                                8/17/2020, 9:30 AM
